SIMS, Acting P. J., Concurring and Dissenting.
I concur in the unpublished portion of the majority opinion, where the majority concludes that various of defendant’s contentions of prejudicial error are not meritorious.
I also concur in the majority’s conclusion that voir dire was improper and in the majority’s decision to report Judge O’Flaherty’s conduct to the Commission on Judicial Performance.
However, I respectfully dissent from the reversal of the judgment. In my view, defendant has forfeited his right to complain of Judge O’Flaherty’s improper voir dire because trial counsel failed to object in the trial court.
Our Supreme Court has uniformly held that, in order to preserve a problem with voir dire on appeal, a defendant must have objected to the improper voir dire in the trial court. (People v. Seaton (2001) 26 Cal.4th 598, 635 [110 Cal.Rptr.2d 441, 28 P.3d 175]; People v. Staten (2000) 24 Cal.4th 434, 451-452 [101 Cal.Rptr.2d 213, 11 P.3d 968]; People v. Sanchez (1995) 12 Cal.4th 1, 61-62 [47 Cal.Rptr.2d 843, 906 P.2d 1129]; People v. Visciotti (1992) 2 Cal.4th 1, 47-48 [5 Cal.Rptr.2d 495, 825 P.2d 388]; see generally People v. Saunders (1993) 5 Cal.4th 580, 589-590 [20 Cal.Rptr.2d 638, 853 P.2d 1093].) Our Supreme Court has never deviated from this rale, and we should not do so.
In People v. Mello (2002) 97 Cal.App.4th 511 [118 Cal.Rptr.2d 523], where we reversed a judgment because of Judge O’Flaherty’s “astonishing” conduct of voir dire, trial counsel had promptly moved for a mistrial and had also moved to discharge the jury panel that had heard Judge O’Flaherty tell them to lie to get off the jury. (Id. at p. 514.)
*652The reasons for requiring an objection in the trial court have been described as follows: “ ‘An appellate court will ordinarily not consider procedural defects or erroneous rulings, in connection with relief sought or defenses asserted, where an objection could have been but was not presented to the lower court by some appropriate method .... The circumstances may involve such intentional acts or acquiescence as to be appropriately classified under the headings of estoppel or waiver .... Often, however, the explanation is simply that it is unfair to the trial judge and to the adverse party to take advantage of an error on appeal when it could easily have been corrected at the trial.’ [Citation.]” (Doers v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184-185, fn. 1 [151 Cal.Rptr. 837, 588 P.2d 1261], italics omitted; quoted in People v. Saunders, supra, 5 Cal.4th 580, 590.)
Moreover, “ ‘ [i]t would seem . . . intolerable to permit a party to play fast and loose with the administration of justice by deliberately standing by without making an objection of which he is aware and thereby permitting the proceedings to go to a conclusion which he may acquiesce in, if favorable, and which he may avoid, if not.’ [Citation.]” (Porter v. Golden Eagle Ins. Co. (1996) 43 Cal.App.4th 1282, 1291 [51 Cal.Rptr.2d 338].)
In this case, defendant does not claim that trial counsel was ineffective for failing to object. In any event, trial counsel may well have chosen not to object because he thought Judge O’Flaherty’s technique would effectively purge the jury of ethnically prejudiced jurors or because he liked the jurors then in the box.
The majority refuse to apply the waiver rule for three reasons, none of which I agree with.
First, the majority say an objection would have been futile. However, I do not agree that an objection would have been futile because Judge O’Flaherty, in fact, overruled the objections to his jury voir dire technique in People v. Mello, supra, 97 Cal.App.4th 511. I would not assume that, faced with repeated objections to his conduct, Judge O’Flaherty would have persisted in continuing it.
Second, the majority excuse the need for an objection because the prosecutor, a deputy attorney general, did not object. But this trial was not some tennis match between defense counsel and the prosecutor. Rather, it was a truth-finding process in which the trial court itself (and the taxpayers) had a strong interest in seeing to it that this trial would not have to be done twice. (See, e.g., People v. Saunders, supra, 5 Cal.4th 580, 590 [failure to object “ ‘ “is unfair to the trial judge” ’ ” (some italics omitted)].) The People’s lack *653of objection should not excuse the defendant’s failure to alert the trial court to the error.
Third, the majority rightly state that this court has discretion to consider the claim even in the absence of an objection. They are correct on the law, but I would not exercise that discretion here, where the result is consummate sandbagging.
The defendant argues that Judge O’Flaherty’s admonition to the jury is reviewable without an objection because Penal Code sections 1259 and 1469 allow review of a jury instruction, without an objection, where the substantial rights of the defendant are affected. However, the judge’s comment to the jury during voir dire was not the sort of instruction on the law that Penal Code sections 1259 and 1469 contemplate. (See People v. Seaton, supra, 26 Cal.4th 598, 636.)
Because defendant never objected to the voir dire procedure in the trial court, his claim on appeal should be held forfeited. Unfortunately, the majority’s ruling permits trial counsel the unfair tactical advantage of “ ‘permitting the proceedings to go to a conclusion which he may acquiesce in, if favorable, and which he may avoid, if not.’ [Citation.]” (Porter v. Golden Eagle Ins. Co., supra, 43 Cal.App.4th 1282, 1291.)
For the foregoing reasons, I would affirm the judgment.